Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,245,128 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koschmieder on 04/12/2021.

The application has been amended as follows: 
Claim 15: The dental implantation system of Claim 13, wherein the cervical section has a tapered 

radially-decreasing conical axial profile along a longitudinal axis.

Claim 18: The dental implantation system of Claim 13, wherein the cervical section has a tapered 

radially-decreasing conical axial profile along a longitudinal axis.




Reasons for Allowance
Claims 7, 9, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious a dental implant system with a dental post key having a body with an exterior surface and an inner surface having an abutment on the inner surface and a post carrier with a distal end to receive a dental post and a proximal end with a rigid elongated shape to contact a first side of the abutment and a flexible elongated shape configured to be in contact with a second side of the abutment, and a second flexible elongated shape with the first and second elongated shapes having different spring constants such that when the body is rotated, a combination of both flexible elongated shapes is configured to create a dynamic reaction force to implant the dental root post into the tooth root and a dental root post with a head portion and root portion in combination with the other limitations as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        04/07/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772